Case 1:16-cv-00442-WES-LDA Document 35 Filed 12/26/18 Page 1 of 2 PageID #: 371



                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF RHODE ISLAND

    ROGER MANDARELLI,         )
                              )
                  Plaintiff,  )
                              )
    vs.                       )                  C.A. No.1:16-cv-00442-S-LDA
                              )
    BANK OF AMERICA, N.A.;    )
    FANNIE MAE AS TRUSTEE FOR )
    REMIC TRUST 2004-W3,      )
                              )
                  Defendants. )


    Plaintiff, by his attorney, moves this Court to allow him to withdraw

    as attorney for the Plaintiff. Due to the breakdown in communication with

    the client, he has no choice but to move to withdraw as attorney for the

    Plaintiff. Since a counteroffer was made, the attorney has not received a

    phone call or any communication from the client regarding this matter and

    cannot respond to the counteroffer made by the Defendants without

    communication. He has made multiple calls to the client and has texted the

    client with no response.




                                          1
Case 1:16-cv-00442-WES-LDA Document 35 Filed 12/26/18 Page 2 of 2 PageID #: 372



                                                   By his attorney,


    December 26, 2018                             /s/ John B. Ennis
                                                  JOHN B. ENNIS, ESQ. #2135
                                                  1200 Reservoir Avenue
                                                  Cranston, Rhode Island 02920
                                                  (401) 943-9230
                                                  Jbelaw75@gmail.com


    Certification of Service

    I hereby certify that I caused to be served on all the attorneys of record on
    the electronic filing system and by email a copy of this Motion on December
    26, 2018 and on the Plaintiff by regular mail and certified mail return receipt
    requested at his home address of 4-6 Hemlock Court, Johnston, RI 02919.


    /s/ John B. Ennis




                                           2
